Citation Nr: 1139614	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-03 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from March 10, 1970, to June 22, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's claims folder is now in the jurisdiction of the New Orleans, Louisiana RO. 

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

In May 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).


FINDINGS OF FACT

1.  The claim for service connection for a left knee disability was initially denied in a November 1973 rating decision.  The Veteran was notified of this decision, but did not perfect an appeal. 

2.  The evidence received since the November 1973 rating decision is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the Veteran's claim. 

3.  Degenerative changes in the left knee first became manifest during the Veteran's period of active duty.
4.  Although chondromalacia of the left patella was not noted on the Veteran's examination prior to entrance into active service, there is clear and unmistakable evidence that such disability pre-existed his period of active duty.

5.  The evidence of record does not clearly and unmistakably demonstrate that there was no increase in severity of chondromalacia of the left patella during the Veteran's period of active service, or that such increase was due to the natural progress of the disease. 


CONCLUSIONS OF LAW

1.  The November 1973 rating decision that denied the claim for service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Service connection for left knee degenerative changes and chondromalacia of the left patella is warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the Veteran's previously denied claim of entitlement to service connection for a left knee disability, and grants the claim on the merits, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary. 

New and Material Evidence
 
Service connection for a left knee disability was previously denied in a November 1973 rating decision. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  In this case, the November 1973 decision became final because the Veteran did not file a timely appeal. 

The claim of entitlement to service connection for a left knee disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in August 2005.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 
The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and his own statements.  The RO found that the Veteran's left knee disability existed prior to service and was not aggravated therein. 

Newly received evidence includes an April 2007 VA examination report which speaks to the relationship between the Veteran's left knee disability and military service.  However, as described below, the findings of that examination report are contradictory.  A subsequent July 2011 expert medical opinion from a VA orthopedist indicates that the Veteran's pre-existing left knee disability was aggravated during active duty. 

These opinions were not previously considered by decision makers and are thus not cumulative or redundant.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for a left knee disability is reopened. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 
38 U.S.C.A. § 1111. 

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim for service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner, supra.

The Veteran seeks service connection for a left knee disability, which he asserts was first incurred in service as a result of the physical demands of basic training.  However, as detailed below, service connection for two separate components of a left knee disability is warranted based on alternative theories of entitlement.  As such, the Veteran's left knee disabilities will be addressed separately below.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (holding that bifurcation of a claim generally is within the Secretary's discretion); see also Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection).

In March 1970, the Veteran sought treatment for left knee effusion.  An X-ray was taken at that time, which was negative for any significant abnormalities.  However, an X-ray study performed in conjunction with the Veteran's April 1970 medical board evaluation revealed moderate degenerative changes in the left knee, and the April 2007 VA examination report reflects that the Veteran is currently diagnosed with the same.  Thus, as the evidence reflects that degenerative changes of the left knee first became manifest during the Veteran's period of active duty, service connection for such disability is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With regard to chondromalacia of the left patella, on induction examination in January 1970, prior to entry into service, the Veteran reported having polio as a child without residuals.  When questioned whether he had or was advised to have any operations, he wrote: "for my left knee-age 19 Gary Job Corp[s] Training Center, San Marcos, Texas."  Physical examination revealed that both lower extremities were normal.  Because the Veteran's entrance examination in this case did not find evidence of left knee disease, the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111, 1137. 

However, the Board must consider whether the presumption of soundness is rebutted by clear and unmistakable evidence. 

The evidence in this regard includes the Veteran's statements regarding childhood polio and a previous recommendation for left knee surgery at the time he was examined prior to his entrance into service.  Moreover, service treatment records show that on multiple occasions the Veteran reported having polio as a child, and that he had experienced pain and swelling of the left knee upon exertion since that time.  On three of the six occasions in which the Veteran's left knee was evaluated in service, the examining medical professional determined that chondromalacia of the left patella pre-existed his entrance into active service.  Of the three remaining occasions, one entry described the Veteran's history of left knee problems since childhood, and the other two entries were cursory dispensary notes.  Furthermore, at the time of his April 1970 medical board examination, the Veteran again reported that he had been advised by a physician at the Gary Job Corps Training Center to have surgery prior to active duty, and the three examining physicians determined that chondromalacia of the left patella pre-existed military service.  Finally, based upon a review of the above-cited service treatment records, both the April 2007 VA examiner and the July 2011 VA orthopedist concurred that the Veteran's chondromalacia of the left patella pre-existed military service.

The Board acknowledges that the Veteran currently maintains that his current left knee problems did not exist prior to service, and he is competent to so state.  The Board, however, must assess such statements in light of the remainder of the evidence of record, including the Veteran's statements as documented in the service treatment records.  Here, the Board finds the contemporaneous service treatment records, in which the Veteran indicated that he has had problems with his left knee since childhood, to be of greater probative value than his recent statements to the effect that chondromalacia of the left patella first began in service.  See generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence generally has greater probative value than history as reported by the Veteran).  In this regard, the Board also acknowledges that it may not reject the Veteran's lay testimony regarding in-service incurrence of left knee symptomatology simply because such contention is not corroborated by the contemporaneous medical record.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the Veteran's service treatment records are not merely silent regarding the matter of when he first experienced left knee symptomatology.  To the contrary, on numerous occasions the Veteran noted that his left knee swelling and effusion pre-existed entry into active service.  As outlined above, the Board finds such contemporaneous evidence to be of greater probative value than recent statements of the Veteran indicating that his left knee symptomatology began in service.

Thus, based upon the contemporaneous history provided by the Veteran, the in-service findings, the April 2007 and July 2011 medical opinions, and the lack of credible evidence to the contrary, the Board finds that there is clear and unmistakable evidence that the Veteran's chondromalacia of the left patella existed prior to service.  

The next step of the inquiry is to determine whether the Veteran's pre-existing disease was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003); 69 Fed. Reg. 25,178 (2004).

The Veteran's service treatment records show that he sought treatment for left knee pain and swelling on five occasions over the course of one month from March to April 1970.  Physical examinations at these times revealed left knee effusion, warmth, and crepitus on compressing the patella against femoral condyles, eventually requiring arthrocentesis.  During this period the Veteran was twice placed on a limited duty profile of 3 for his lower extremities due to chondromalacia and effusion, indicative of a defect causing moderate interference with function.  On medical board evaluation later that month, it was recommended that the Veteran be separated from military service due to chondromalacia of the left patella, which the examining physicians concluded existed prior to entry into service but was not aggravated therein.   

The Veteran underwent VA examination in April 2007, as a result of which he was diagnosed with left knee chondromalacia patella.  After reviewing the claims folder, the examiner determined that significant physical activity during basic training aggravated this condition, which pre-existed service.  However, the examiner seemingly contradicted that statement by concluding that current chondromalacia of the patella was not attributable to that episode of acute aggravation, but was instead due to the Veteran's age and history of polio infection.  

In July 2011, after reviewing the Veteran's claims folder, the VA orthopedist opined that the Veteran's chondromalacia of the left patella was aggravated during service beyond the natural progression of the disease.

Here, there is conflicting evidence on the matter of aggravation.  Although the April 1970 medical board evaluation indicates that there was no in-service aggravation of chondromalacia of the left patella, and the VA examiner opined that there was aggravation of a pre-existing left knee condition, but that current chondromalacia of the patella was not attributed to such aggravation, the July 2011 VHA examiner opined that aggravation of pre-existing chondromalacia patella beyond the natural progression of the disease did occur during service.  As such, the evidence is not clear and unmistakable that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  The evidence does not conclusively establish that the disability would have been as severe in April 1970 as it was, had the Veteran not entered active service.  As this high legal standard has not been met, and the evidence of record otherwise demonstrates in-service worsening of the condition, the Board finds that service connection for chondromalacia of the left patella is warranted. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability. 

Service connection for left knee degenerative changes and chondromalacia of the left patella is granted.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


